1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                           Case No. CV 17-5943-JFW-KK
11                                Petitioner,
12                       v.                        ORDER ACCEPTING AMENDED
                                                   FINDINGS AND RECOMMENDATION
13    HARRY OREOL,                                 OF UNITED STATES MAGISTRATE
                                                   JUDGE
14                                Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Amended Report and Recommendation
19   of the United States Magistrate Judge. The Court has engaged in de novo review of
20   those portions of the Amended Report to which Petitioner has objected. The Court
21   accepts the amended findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
23   Petition for a Writ of Habeas Corpus; and (2) dismissing this action without prejudice.
24
25   Dated: December 19, 2018
                                                HONORABLE JOHN F. WALTER
26                                              United States District Judge
27
28
